     Case 1:19-cv-00053-JRH-BKE Document 30 Filed 08/31/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT


                       FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


JERMAINE LLOYD,

                Plaintiff,

          V.                                             CV 119-053


DEPUTY BILLY ALBRIGHT and
DEPUTY JAVEN JONES,

                Defendants.



                                           ORDER



          After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motion for summary judgment,(doc. no. 20), DIRECTS the Clerk to

ENTER final judgment in favor of Defendants Albright and Jones, and CLOSES this civil

action.


          so ORDERED this            Jay of                       2020, at Augusta, Georgia.




                                              UNITEJ/STATES DISTRICT COURT
                                                 ^HERN DISTRICT OF GEORGIA
